Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 05/09/2022. Claims 1-9, 11, 13-14, 16-18, 23, and 27, 29-37, 40, 42, 44, and 50-57 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see page 11, filed 05/09/2022, with respect to the rejection of claims 18, 44, and 47 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to claims 18 and 44 have overcome the rejection, and claim 47 has been canceled. The rejection of claims 18, 44, and 47 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see pages 11-14, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-4, 6-9, 13-14, 16-17, 27, 29, 32-33, 37-41, 45 and 47-49 under 35 U.S.C. §103 as being unpatentable over Nister et al. US 20190243371 A1 (“Nister”) in view of Vose et al. US 9656606 B1 (“Vose”), Konrardy et al. US 10134278 B1 (“Konrardy”), Hong et al. US 20200064850 A1 (“Hong”), Rao et al. US 20170365105 A1 (“Rao”), Boudreau et al. US 20190098200 A1 (“Boudreau”), Pohl et al. US 20190225214 A1 (“Pohl”), and Dean et al. US 20190146509 A1 (“Dean”) have been fully considered and are persuasive. The amendments to the claims, particularly regarding receiving messages from one or more other robots describing the actions taken in response to adversities faced by the one or more other robots, have overcome the rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §103 as being unpatentable over Ray et al. US 11158188 B2 (“Ray”) in view of Nister et al. US 20190243371 A1 (“Nister”), Vose et al. US 9656606 B1 (“Vose”), Konrardy et al. US 10134278 B1 (“Konrardy”), Hong et al. US 20200064850 A1 (“Hong”), Rao et al. US 20170365105 A1 (“Rao”), Boudreau et al. US 20190098200 A1 (“Boudreau”), and Pohl et al. US 20190225214 A1 (“Pohl”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 51 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 51 recites the limitation “wherein the actions taken in response to the adversities faced by the one or more other robots comprise preparing a passive safety mechanism.” As it is written, the claim language does not clarify what is meant by “a passive safety mechanism,” and even seems to contradict the plain meaning of “a passive safety mechanism” with the language “wherein the actions taken in response to the adversities faced by the one or more other robots comprise preparing…” meaning that there are steps the robotic system must take in order to implement or prepare the passive safety mechanism. The specification does not clarify what is meant by “a passive safety mechanism,” and the term “passive safety mechanism” is only mentioned in paragraph 18 of the specification with no examples given. This makes the claim lack written description, as it is unclear how “a passive safety mechanism” is meant to be interpreted.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 51 recites the language “wherein the actions taken in response to the adversities faced by the one or more other robots comprise preparing a passive safety mechanism.” As it is written, it is unclear what is meant by “a passive safety mechanism,” the specification does not clarify the term, and the term “passive safety mechanism” does not have a clear, common meaning in the art. This makes the claim indefinite, as it is unclear what is meant by “a passive safety mechanism.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-9, 13-14, 16-17, 23, 27, 42, 50, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 11158188 B2 (“Ray”).
	Regarding Claim 1. Ray teaches a robotic system, comprising:
	a memory to store instructions; and
	one or more processors to execute the instructions (An autonomous vehicle safety system featuring a computer readable storage medium that can store instructions for use by an instruction execution device [Column 4, lines 18-20]. These computer readable program instructions may be provided to a processor of a general purpose computer [Column 5, lines 26-27]) to:
	process sensor data for the robotic system to identify one or more potential adversities faced by the robotic system (In some embodiments, optimization for autonomous vehicles offers a mechanism for safety measures by using sensors and biometrics to analyze and determine the safety of autonomous vehicles. Vehicles can analyze their surroundings based purely on sensors that detect objects in the immediate surroundings of the autonomous vehicles, but in some embodiments, the system can also use Internet of Things (IoT) sensors and biometrics to create an improved safety feature for autonomous vehicle driving and navigation of roadways. This can include measuring the vehicle speed, traffic density, cluster size, distance to intersection, etc., and then leverage this information to operate in a safer manner on the roadways. Such an approach yields an increase in the level of safety in autonomous vehicles [Column 7, lines 50-67, Column 8, lines 1-2]);
	receive messages at the robotic system from one or more other robots which describe adversities faced by the one or more other robots and actions taken in response to the adversities (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the actions taken by other robots in response to the adversities faced by the other robots); 
	determine a level of threat to safe operation of the robotic system due to the identified one or more potential adversities faced by the robotic system (The factors detailed above are used to determine a level of safety associated with autonomous vehicles and to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 20-35]. A level of safety can also be interpreted as a level of threat, or an inverted level of threat to safe operation of the robotic system); and
	generate commands to respond to the identified one or more potential adversities faced by the robotic system, based at least in part on the adversities faced by the one or more other robots, the actions taken in response to the adversities faced by the one or more other robots and the determined level of threat to safe operation of the robotic system (The vehicle optimization program shown at 122 of FIGS. 1-2 operates to avoid collision with the object by determining an action that the autonomous vehicle should perform to avoid a collision with a detected object or adversity. This determination is based at least in part on the safety data received from the vehicle sensors and the SAN [Column 13, lines 39-67, Column 14, lines 1-17]. The SAN is a storage area network that includes the server system, server application, and database, as well as information received by other computing devices (other vehicles) [Column 10, lines 36-46]).
	Regarding Claim 2. Ray teaches the robotic system of claim 1.
	Ray also teaches:
	wherein the one or more processors are to execute the instructions to identify a current context of the robotic system, and the commands to respond to the identified one or more potential adversities faced by the robotic system are based on the current context (The autonomous vehicle safety systems can increase safety by identifying and mitigating factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. [Column 6, lines 20-27]. The vehicle optimization program operates while maintaining at least a minimum level of actual safety determined based on, but not limited to, the current movement of the vehicle and the environment surrounding the vehicle (current context). For example, based on the current movement of the vehicle, the environment surrounding the vehicle, along with a selected route of travel, vehicle optimization program 122 determines a minimum safe distance between vehicles and uses that distance as a baseline, i.e., an acceptable amount of distance between vehicles can be equal to or greater than that minimum distance [Column 15, lines 45-63]).
	Regarding Claim 3. Ray teaches the robotic system of claim 1.
	Ray also teaches:
	wherein received messages from the one or more other robots detail one or more situations that raised a level of threat to safe operation of the one or more other robots (The autonomous vehicle safety systems can increase safety by identifying and mitigating factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25]. As stated previously, the information collected from other computing devices can include safety data on other autonomous vehicles [Column 12, lines 9-24]).
 	Regarding Claim 4. Ray teaches the robotic system of claim 2.
	Ray also teaches:
	wherein the one or more processors are to execute the instructions to learn operational experiences of the one or more other robots from observations of the one or more other robots, and to identify the current context based on the operational experiences learned (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the operational experiences of the one or more other robots from observations of the one or more other robots. The autonomous vehicle safety systems can increase safety by identifying and mitigating (learning) factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25]. As stated previously, the information collected from other computing devices can include safety data on other autonomous vehicles [Column 12, lines 9-24]. The vehicle optimization program determines the action a vehicle should take based on, at least in part, safety data received from the vehicle sensors and the SAN. The safety data received from the SAN can include safety data identifying the locations of other autonomous vehicles [Column 14, lines 1-17]. The vehicle optimization program operates while maintaining at least a minimum level of actual safety determined based on, but not limited to, the current movement of the vehicle and the environment surrounding the vehicle (current context). For example, based on the current movement of the vehicle, the environment surrounding the vehicle, along with a selected route of travel, vehicle optimization program 122 determines a minimum safe distance between vehicles and uses that distance as a baseline, i.e., an acceptable amount of distance between vehicles can be equal to or greater than that minimum distance [Column 15, lines 45-63]. These elements in combination mean that the system can identify the current context based on the operational experiences learned).
	Regarding Claim 7. Ray teaches a driving assistance system (DAS), comprising:
	a memory to store instructions; and
	one or more processors to execute the instructions (An autonomous vehicle safety system featuring a computer readable storage medium that can store instructions for use by an instruction execution device [Column 4, lines 18-20]. These computer readable program instructions may be provided to a processor of a general purpose computer [Column 5, lines 26-27]) to:
	receive data associated with a potential adversity faced by a computer-assisted driving (CAD) vehicle integrally having the DAS, and process the received data to identify the potential adversity (The passenger can turn driving control over to the autonomous driving system of the autonomous vehicle [Column 6, lines 30-35], indicating that the vehicle could be driven by a human driver, meaning that the vehicle can be a computer assisted driving vehicle instead of just being a fully autonomous vehicle. In some embodiments, optimization for autonomous vehicles offers a mechanism for safety measures by using sensors and biometrics to analyze and determine the safety of autonomous vehicles. Vehicles can analyze their surroundings based purely on sensors that detect objects in the immediate surroundings of the autonomous vehicles, but in some embodiments, the system can also use Internet of Things (IoT) sensors and biometrics to create an improved safety feature for autonomous vehicle driving and navigation of roadways, wherein sensory data is received from the IoT sensors. This can include measuring the vehicle speed, traffic density, cluster size, distance to intersection, etc., and then leverage this information to operate in a safer manner on the roadways. Such an approach yields an increase in the level of safety in autonomous vehicles [Column 7, lines 50-67, Column 8, lines 1-2]); 
	receive, from one or more other vehicles, messages identifying adversities of the one or more other vehicles and contexts of the adversities (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the actions taken by other robots in response to the adversities faced by the other robots);
	identify a current context of the CAD vehicle (The autonomous vehicle safety systems can increase safety by identifying and mitigating factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. [Column 6, lines 20-27]. The vehicle optimization program operates while maintaining at least a minimum level of actual safety determined based on, but not limited to, the current movement of the vehicle and the environment surrounding the vehicle (current context). For example, based on the current movement of the vehicle, the environment surrounding the vehicle, along with a selected route of travel, vehicle optimization program 122 determines a minimum safe distance between vehicles and uses that distance as a baseline, i.e., an acceptable amount of distance between vehicles can be equal to or greater than that minimum distance [Column 15, lines 45-63]);
	determine a threat level to safe operation of the CAD vehicle based on the potential adversity, the current context and the received messages (The factors detailed above are used to determine a level of safety associated with autonomous vehicles and to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 20-35]. A level of safety can also be interpreted as a level of threat, or an inverted level of threat to safe operation of the robotic system); and
	determine a reaction to the potential adversity based on the threat level (The vehicle optimization program shown at 122 of FIGS. 1-2 operates to avoid collision with the object by determining an action that the autonomous vehicle should perform to avoid a collision with a detected object or adversity, such as changing lanes. This determination is based at least in part on the safety data received from the vehicle sensors and the SAN [Column 13, lines 39-67, Column 14, lines 1-17]. The SAN is a storage area network that includes the server system, server application, and database, as well as information received by other computing devices (other vehicles) [Column 10, lines 36-46]).
	Regarding Claim 8. Ray teaches the DAS of claim 7.
	Ray also teaches:
	wherein the data comprises at least one of a current motion vector of the CAD vehicle, a current inertia vector of the CAD vehicle, a current speed of the CAD vehicle, a current speed limit, an amount of safe distance from another vehicle, a description of a proximally located road hazard, or state data about a driver of the CAD vehicle (The safety data obtained from the sensors can include, but are not limited to, speedometers, tachometers, digital maps, web mapping, tire-pressure gauges, and laser distance meters [Column 12, lines 25-33]. The autonomous vehicles often determine the positions of other nearby vehicles or objects relative to the autonomous vehicle and further determine whether the autonomous vehicle should apply the brakes, accelerate, maintain the current speed, and/or change pathway, e.g., change lanes or roadways being taken [Column 5, lines 64-67, Column 6, lines 1-4], which the system could only determine if it has a means for measuring things like the current speed of the vehicle, or the distance from another vehicle, etc. The system can also determine based on the current movement of the vehicle and the environment surrounding the vehicle a minimum safe distance between vehicles [Column 15, lines 57-63]. Additionally, the vehicle optimization program can identify the passengers’ emotions based, at least in part, on the facial and/or expression sentiment data and the trajectory and driving patterns of the autonomous vehicle [Column 14, lines 18-45]).
	Regarding Claim 9. Ray teaches the DAS of claim 7.
	Ray also teaches:
	wherein the threat level indicates a likelihood of a collision with another vehicle or object; and to predict the likelihood of the collision with the other vehicle or object, the one or more processors are to execute the instructions to predict a likelihood of trajectory of the other vehicle or object (Factors regarding traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. are used to determine a level of safety (an inverted threat level) associated with autonomous vehicles, wherein these factors are then leveraged to minimize potential negative interactions [Column 6, lines 10-25]. When such an autonomous vehicle measures the passenger's emotions using biometrics and analyzes various vehicle and traffic data, such as: vehicle speed, traffic density, cluster size, distance to intersection, etc., then the autonomous vehicle can leverage this information to operate in a safer manner on the roadways. Such an approach often yields an increase in the level of safety in autonomous vehicles, since the passengers can maintain confidence that the autonomous vehicle will operate safely on roadways and reduce the possibility of a collision with other vehicles or objects [Column 7, lines 50-67, Column 8, lines 1-2]).
	Regarding Claim 13. Ray teaches the DAS of claim 7.
	Ray also teaches:
	wherein the one or more processors are to execute the instructions to generate commands to the CAD vehicle to respond to the identified potential adversity, based on the determined reaction (The safety data obtained from the sensors can include, but are not limited to, speedometers, tachometers, digital maps, web mapping, tire-pressure gauges, and laser distance meters [Column 12, lines 25-33]. The autonomous vehicles often determine the positions of other nearby vehicles or objects relative to the autonomous vehicle and further determine whether the autonomous vehicle should apply the brakes, accelerate, maintain the current speed, and/or change pathway, e.g., change lanes or roadways being taken [Column 5, lines 64-67, Column 6, lines 1-4], meaning that the processors are executing instructions to generate commands to the CAD vehicle to respond to the identified potential adversity, based on the determined reaction).
	Regarding Claim 14. Ray teaches the DAS of claim 7.
	Ray also teaches:
	wherein the messages describe respective threat levels to safe operation of the one or more other vehicles, and the threat level to the safe operation of the CAD vehicles is based on the respective threat levels to safe operation of the one or more other vehicles (The autonomous vehicle safety systems can increase safety by identifying and mitigating factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25]. As stated previously, the information collected from other computing devices can include safety data on other autonomous vehicles [Column 12, lines 9-24]).
	Regarding Claim 16. Ray teaches the DAS of claim 14.
	Ray also teaches:
	wherein the messages identify at least one of adverse weather impact, road hazards, speed bumps, or steep terrain perceived by the one or more other vehicles (The sensors operate to monitor the distance to an intersection, distance to objects and various other autonomous vehicles on the roadway, tire health, weather patterns, etc. [Column 23, lines 44-58]. The system can also monitor the status of the autonomous vehicle and surrounding driving patterns, including proximity to surrounding vehicles (road hazards) [Column 11, lines 13-43]).
	Regarding Claim 17. Ray teaches the DAS of claim 14.
	Ray also teaches:
	wherein the one or more processors are to execute the instructions to observe behaviors of the one or more other vehicles, and the threat level to the safe operation of the CAD vehicle is based on the observed behaviors of one or more other vehicles (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the operational experiences of the one or more other robots from observations of the one or more other robots. The autonomous vehicle safety systems can increase safety by identifying and mitigating (learning) factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25]. As stated previously, the information collected from other computing devices can include safety data on other autonomous vehicles [Column 12, lines 9-24]. The vehicle optimization program determines the action a vehicle should take based on, at least in part, safety data received from the vehicle sensors and the SAN. The safety data received from the SAN can include safety data identifying the locations of other autonomous vehicles [Column 14, lines 1-17]. The vehicle optimization program operates while maintaining at least a minimum level of actual safety determined based on, but not limited to, the current movement of the vehicle and the environment surrounding the vehicle (current context). For example, based on the current movement of the vehicle, the environment surrounding the vehicle, along with a selected route of travel, vehicle optimization program 122 determines a minimum safe distance between vehicles and uses that distance as a baseline, i.e., an acceptable amount of distance between vehicles can be equal to or greater than that minimum distance [Column 15, lines 45-63]. These elements in combination mean that the system can identify the current context based on the operational experiences learned).
	Regarding Claim 23. Ray teaches at least one tangible, non-transitory computer-readable medium (CRM) having instructions stored therein, to cause a driver assistance system (DAS) of a host vehicle, in response to execution of the instructions by the DAS (An autonomous vehicle safety system featuring a computer readable storage medium that can store instructions for use by an instruction execution device, wherein the memory can either be a random-access memory (RAM) or read-only memory (ROM), so a non-transitory memory is an option [Column 4, lines 18-20]. These computer readable program instructions may be provided to a processor of a general purpose computer [Column 5, lines 26-27]), to: 
	receive messages at the DAS which describe adversities faced by one or more other vehicles, contexts of the adversities faced by the one or more other vehicles and actions taken in response to the adversities faced by the one or more other vehicles (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the actions taken by other robots in response to the adversities faced by the other robots. The autonomous vehicle safety systems can increase safety by identifying and mitigating factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25], which, when combined with the safety data collected from other autonomous vehicles, means that the messages received include contexts of adversities faced by the one or more other vehicles and actions taken in response to the adversities faced by the one or more other vehicles, along with actions taken in response to the adversities faced by the one or more other vehicles);
	process sensor data for the DAS to identify one or more potential adversities faced by the host vehicle (In some embodiments, optimization for autonomous vehicles offers a mechanism for safety measures by using sensors and biometrics to analyze and determine the safety of autonomous vehicles. Vehicles can analyze their surroundings based purely on sensors that detect objects in the immediate surroundings of the autonomous vehicles, but in some embodiments, the system can also use Internet of Things (IoT) sensors and biometrics to create an improved safety feature for autonomous vehicle driving and navigation of roadways. This can include measuring the vehicle speed, traffic density, cluster size, distance to intersection, etc., and then leverage this information to operate in a safer manner on the roadways. Such an approach yields an increase in the level of safety in autonomous vehicles [Column 7, lines 50-67, Column 8, lines 1-2]); and 
	generate one or more commands to maintain safe operation of the host vehicle, based on the adversities faced by the one or more other vehicles, the contexts of the adversities faced by the one or more other vehicles, the actions taken in response to the adversities faced by the one or more other vehicles and the identified one or more potential adversities faced by the host vehicle (The vehicle optimization program shown at 122 of FIGS. 1-2 operates to avoid collision with the object by determining an action that the autonomous vehicle should perform to avoid a collision with a detected object or adversity. This determination is based at least in part on the safety data received from the vehicle sensors and the SAN [Column 13, lines 39-67, Column 14, lines 1-17]. The SAN is a storage area network that includes the server system, server application, and database, as well as information received by other computing devices (other vehicles) [Column 10, lines 36-46]).
	Regarding Claim 27. Ray teaches the robotic system of claim 1.
	Ray also teaches:
	wherein the one or more processors are to execute the instructions to observe a behavior of the one or more other robots based on computer vision data of the robotic system and to determine the level of threat to safe operation of the robotic system based on the observed behavior (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the operational experiences of the one or more other robots from observations of the one or more other robots. The autonomous vehicle safety systems can increase safety by identifying and mitigating (learning) factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25]. As stated previously, the information collected from other computing devices can include safety data on other autonomous vehicles [Column 12, lines 9-24]. The vehicle optimization program determines the action a vehicle should take based on, at least in part, safety data received from the vehicle sensors and the SAN. The safety data received from the SAN can include safety data identifying the locations of other autonomous vehicles [Column 14, lines 1-17]. The vehicle optimization program operates while maintaining at least a minimum level of actual safety determined based on, but not limited to, the current movement of the vehicle and the environment surrounding the vehicle (current context). For example, based on the current movement of the vehicle, the environment surrounding the vehicle, along with a selected route of travel, vehicle optimization program 122 determines a minimum safe distance between vehicles and uses that distance as a baseline, i.e., an acceptable amount of distance between vehicles can be equal to or greater than that minimum distance [Column 15, lines 45-63]. Sensors used to collect information from the host vehicle or other autonomous vehicles may include digital cameras [Column 12, lines 25-29], and this means that computer vision data can at least in part provide the basis of the observation of a behavior of the one or more other robots. These elements in combination mean that the system can observe a behavior of the one or more other robots based on computer vision data of the robotic system and to determine the level of threat to safe operation of the robotic system based on the observed behavior).
	Regarding Claim 42. Ray teaches the at least one tangible, non-transitory CRM of claim 23. 
	Ray also teaches:
	wherein the instructions cause the DAS of the host vehicle to: 
	receive information regarding environmental conditions surrounding the host vehicle, wherein the one or more commands to maintain safe operation of the host vehicle are based on the information regarding the environmental conditions (The autonomous vehicle safety systems can increase safety by identifying and mitigating factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. (information regarding environmental conditions surrounding the host vehicle) [Column 6, lines 20-27]. The vehicle optimization program operates while maintaining at least a minimum level of actual safety determined based on, but not limited to, the current movement of the vehicle and the environment surrounding the vehicle (current context). For example, based on the current movement of the vehicle, the environment surrounding the vehicle, along with a selected route of travel, vehicle optimization program 122 determines a minimum safe distance between vehicles and uses that distance as a baseline, i.e., an acceptable amount of distance between vehicles can be equal to or greater than that minimum distance [Column 15, lines 45-63]).
	Regarding Claim 50. Ray teaches the robotic system of claim 1.
	Ray also teaches:
	wherein the actions taken in response to the adversities faced by the one or more other robots comprise at least one of slowing down or changing directions (Vehicle optimization program 122 operates to avoid collision with the object by a variety of determinations (e.g., applying the brakes and coming to a stop, swerving around the object, changing lanes to avoid the object, etc.) [Column 13, lines 51-65]. In general, autonomous vehicles can also determine whether the autonomous vehicle should apply the brakes, accelerate, maintain the current speed, and/or change pathway, e.g., change lanes or roadways being taken [Column 5, lines 64-67, Column 6, lines 1-4]).
	Regarding Claim 53. Ray teaches the robotic system of claim 1.
	Ray also teaches:
	wherein the one or more other robots are proximally located relative to the robotic system (In at least one example, the autonomous vehicles in communication with the vehicle optimization program are surrounding autonomous vehicles, meaning that they are proximally located relative to the robotic system [Column 24, lines 8-42]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Ray et al. US 11158188 B2 (“Ray”) as applied to claim 2 above, and further in view of Konrardy et al. US 10134278 B1 (“Konrardy”).
	Regarding Claim 5. Ray teaches the robotic system of claim 2.
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to receive data associated with observed errors of the one or more other robots, and process the received data associated with the observed errors of one or more other robots to learn about environmental conditions in an immediate surrounding area of the robotic system, and to identify the current context based on the learned environmental conditions.
	However, Konrardy teaches:
	wherein the one or more processors are to execute the instructions to receive data associated with observed errors of the one or more other robots (A server in communication with a vehicle controller that keeps databases on with information on vehicle accidents, road conditions, etc. [Column 10, lines 42-49]. Smart infrastructure can display a warning message that an accident has been detected ahead and/or on a specific road [Column 15, lines 55-60]), and process the received data associated with the observed errors of one or more other robots to learn about environmental conditions in an immediate surrounding area of the robotic system, and to identify the current context based on the learned environmental conditions (In FIG. 5, Konrardy also shows that the autonomous vehicle system can determine if the vehicle will collide with a second vehicle (or other obstacle), identify a maneuver for the first vehicle to avoid the obstacle, and cause the first vehicle to move in accordance with the maneuver [FIG. 5, Column 28, lines 44-63]. The front-end components 102 may also obtain information regarding a vehicle 108 (e.g., a car, truck, motorcycle, etc.). Combined with the server in communication with a database on information regarding vehicle accidents and road conditions, this reads on identifying current context based on the learned environmental conditions).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to receive data associated with observed errors of the one or more other robots, and process the received data associated with the observed errors of one or more other robots to learn about environmental conditions in an immediate surrounding area of the robotic system, and to identify the current context based on the learned environmental conditions as taught by Konrardy so that the vehicle can receive information from other vehicles that have already crashed due to hazardous conditions.

Claims 6, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable Ray et al. US 11158188 B2 (“Ray”) as applied to claims 1 and 7 above, and further in view of Vose et al. US 9656606 B1 (“Vose”).
	Regarding Claim 6. Ray teaches the robotic system of claim 1.
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to generate an indicator of a level of threat to the safe operation of the robotic system, the indicator comprises one or more of an audio alert, a visual alert, or a mechanical alert, and the indicator is for an operator of the robotic system and identifies a level of threat on a spectrum of levels.
	However, Vose teaches:
	wherein the one or more processors are to execute the instructions to generate an indicator of a level of threat to the safe operation of the robotic system (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low.”), the indicator comprises one or more of an audio alert, a visual alert, or a mechanical alert (The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]), and the indicator is for an operator of the robotic system and identifies a level of threat on a spectrum of levels (The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat, reads on a spectrum of threat levels).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to generate an indicator of a level of threat to the safe operation of the robotic system, the indicator comprises one or more of an audio alert, a visual alert, or a mechanical alert, and the indicator is for an operator of the robotic system and identifies a level of threat on a spectrum of levels as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Regarding Claim 37. Ray teaches the DAS of claim 7. 
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to provide a notification comprising a vibration of a portion of the CAD vehicle, and an amount of the vibration is reflective of a degree of the threat level (An alert may be vibrational, haptic, or other type of alert, and can have a higher level of the alert based on the likelihood of a collision occurring [Column 21, lines 35-57]. While Vose gives examples of louder audio alerts and a higher frequency of flashing visual alerts, it would have been obvious to apply the same element of higher magnitude alerts to the vibration or haptic alert methods).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to provide a notification comprising a vibration of a portion of the CAD vehicle, and an amount of the vibration is reflective of a degree of the threat level as taught by Vose so as to give an operator immediate feedback without requiring them to take their eyes off of the road.
	Regarding Claim 40. Ray teaches the DAS of claim 7. 
	Ray does not teach:
	the one or more processors are to execute the instructions to provide notification comprising an audio alert; and a volume of the audio alert is proportional to at least one of the threat level or a degree of imminence of an adversity as perceived by the DAS.
	However Vose teaches:
	the one or more processors are to execute the instructions to provide notification comprising an audio alert; and a volume of the audio alert is proportional to at least one of the threat level or a degree of imminence of an adversity as perceived by the DAS (An alert may be vibrational, haptic, or other type of alert, and can have a higher level of the alert based on the likelihood of a collision occurring. Examples of alerts include an audio alert with an increasingly audible beep as the threat level gets higher [Column 21, lines 35-57]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with the one or more processors are to execute the instructions to provide notification comprising an audio alert; and a volume of the audio alert is proportional to at least one of the threat level or a degree of imminence of an adversity as perceived by the DAS as taught by Vose so as to give an operator immediate feedback without requiring them to take their eyes off of the road. 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 11158188 B2 (“Ray”) as applied to claims 7 and 17 above, and further in view of Hong et al. US 20200064850 A1 (“Hong”).
	Regarding Claim 11. Ray teaches the DAS of claim 7. 
	Ray does not teach:
	wherein the data comprises at least one of tire-road interaction of the CAD vehicle and to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction.
	However, Hong teaches:
	wherein the data comprises at least one of tire-road interaction of the CAD vehicle (a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]) and to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction (the method of predicting object movement intent may include a threshold that is a function of one or more of the speed of the object, a tire road friction coefficient of the object, mass of the object, or a yaw moment of inertia of the object [Column 28, lines 61-67]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the data comprises at least one of tire-road interaction of the CAD vehicle and to determine the tire-road interaction of the CAD vehicle, the one or more processors are to execute the instructions to determine at least one of a yaw rate of the CAD vehicle, a sideslip angle of the CAD vehicle, or road friction as taught by Hong so that the vehicle can perceive tire-road interaction as potential threats, and so that the system can include information regarding yaw rate, sideslip angles, or current road friction to produce more accurate data. 
	Regarding Claim 18. Ray teaches the DAS of claim 7. 
	Ray does not teach:
	wherein the observed behaviors of the one or more other vehicles comprise observed slippage of the one or more other vehicles.
	However, Hong teaches:
	wherein the observed behaviors of the one or more other vehicles comprise observed slippage of the one or more other vehicles (a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the observed behaviors of the one or more other vehicles comprise observed slippage of the one or more other vehicles as taught by Hong so that the vehicle can perceive tire slippage as a potential threat and communicate with other CAD vehicles. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable Ray et al. US 11158188 B2 (“Ray”) as applied to claim 7 above, and further in view of Nister et al. US 20190243371 A1 (“Nister”) and Vose et al. US 9656606 B1 (“Vose”).
	Regarding Claim 29. Ray teaches the DAS of claim 7.
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to determine how confident the DAS is in a computation of the obstacle avoidance level.
	However, Nister teaches:
	wherein the one or more processors are to execute the instructions to determine a confidence in a computation of the obstacle avoidance level (The autonomous vehicle system may include some uncertainty and errors in some situations, and in order to handle uncertainty, confidence intervals may be provided for all metrics needed to calculate the constraints of the safety force field [paragraph 182]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to determine a confidence in a computation of the obstacle avoidance level as taught by Nister so as to allow the system to determine how confident it is in its computation of obstacle avoidance.
	Ray also does not teach:
	a notification indicates how confident the DAS is in a computation, and the obstacle avoidance level is a threat level.
	However, Vose teaches:
	a notification indicates an increased risk of collision (An alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for a collision [Column 6, lines 39-46]), and the obstacle avoidance level is a threat level (a system and method for alerting a driver of a vehicle to collision risks. In FIG. 2, the system is illustrated to show how a vehicle/customer device (such as a cell phone, shown in FIG. 1). The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The system can determine if there is an elevated level of risk for a collision based upon the assessment of the risk level, which can have a threshold level of acceptable risk (for example, a 10% chance) compared to a calculated overall level of risk [Column 9, lines 28-40]. This can either be a level of risk represented by a number or measurement, or a qualitative risk level such as “low”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with a notification indicates an increased risk of collision, and the obstacle avoidance level is a threat level as taught by Vose so as to inform a user when risk levels have been elevated. 
	Ray in combination with Nister and Vose do not expressly teach that the notification indicates how confident the DAS is in a computation. However, combining the elements of determining a confidence in a computation of the obstacle avoidance level as taught by Nister with the notification system of Vose would produce the obvious result of a notification that indicates the confidence in a computation regarding the increased risk level (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable Ray et al. US 11158188 B2 (“Ray”) as applied to claim 1 above, and further in view of Rao et al. US 20170365105 A1 (“Rao”).
	Regarding Claim 30. Ray teaches the robotic system of claim 1.
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to comprehend a level of threat to the safe operation of the one or more other robots from flashing of lights of the one or more other robots.
	However, Rao teaches:
	wherein the one or more processors are to execute the instructions to comprehend a level of threat to the safe operation of the one or more other robots from flashing of lights of the one or more other robots (FIG. 4 shows a recognition and notification process for a vehicle to recognize a threat from flashing of lights (among other signals) from another vehicle [paragraphs 46 and 48]. The system can also assign risk levels to observations [paragraph 35]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to comprehend a level of threat to the safe operation of the one or more other robots from flashing of lights of the one or more other robots as taught by Rao so that the autonomous driving assistance system can use a simple message to receive communications in case the vehicle to vehicle communication isn’t available in stormy weather.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable Ray et al. US 11158188 B2 (“Ray”) as applied to claim 1 above, and further in view of Rao et al. US 20170365105 A1 (“Rao”) and Hong et al. US 20200064850 A1 (“Hong”).
	Regarding Claim 31. Ray teaches the robotic system of claim 1.
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to comprehend a message of the one or more other robots from flashing of lights of the one or more other robots.
	However, Rao teaches:
	wherein the one or more processors are to execute the instructions to comprehend a message of the one or more other robots from flashing of lights of the one or more other robots (FIG. 4 shows a recognition and notification process for a vehicle to recognize a threat from flashing of lights (among other signals) from another vehicle [paragraphs 46 and 48]. The system can also assign risk levels to observations [paragraph 35]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to comprehend a message of the one or more other robots from flashing of lights of the one or more other robots as taught by Rao so that the autonomous driving assistance system can use a simple message to receive communications in case the vehicle to vehicle communication isn’t available in stormy weather.
	Ray also does not teach:
	wherein the messages convey a slippage of the one or more other vehicles.
	However, Hong teaches:
	wherein the messages convey a slippage of the one or more other vehicles (a method of predicting movement intent of objects wherein monitoring one or more aspects of the configuration of a mobile robot comprises monitoring tire and wheel forces of the mobile robot indicative of relative motion between the tires and the ground, wherein determining an operating value from the monitored aspects comprises determining a tire slip value from the monitored tire and wheel forces; and wherein comparing the operating value to the operating limit of the mobile robot comprises comparing the tire slip value to a handling limit indicative of the limit of adhesion between the tires and the ground [Column 30, lines 27-47]. This is part of a method for avoiding collisions or other unsafe situations [Column 13, lines 4-22]. Hong also teaches that this system can work with a smart car or other vehicle-based computer or control system, meaning that it can operate with a computer assisted driving vehicle [Column 4, lines 27-38]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the messages convey a slippage of the one or more other vehicles as taught by Hong so that the vehicle can perceive tire slippage as a potential threat and communicate with other CAD vehicles. 

Claim 32-33, 44, and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable Ray et al. US 11158188 B2 (“Ray”) as applied to claim 1 above, and further in view of Nister et al. US 20190243371 A1 (“Nister”).
	Regarding Claim 32. Ray teaches the robotic system of claim 1.
	Ray also teaches:
	Wherein the one or more processors are to execute the instructions to identify a level of threat to safe operation of the robotic system (The autonomous vehicle safety systems can increase safety by identifying and mitigating (learning) factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25]).
	Ray does not teach:
	the determined threat to safe operation of the robotic system comprises a risk of the robotic system being operated into a potential emergency situation.
	However, Nister teaches:
	the determined threat to safe operation of the robotic system comprises a risk of the robotic system being operated into a potential emergency situation (the wait perceiver may be responsible for determining constraints on the vehicle as a result of rules, conventions, and/or practical considerations, such traffic lights, police, or other emergency personnel [paragraph 65]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with the determined threat to safe operation of the robotic system comprises a risk of the robotic system being operated into a potential emergency situation as taught by Nister so as to allow the robotic vehicle to identify potential emergency situations such as an emergency vehicle, which requires different laws to be followed than a normal civilian vehicle.
	Regarding Claim 33. Ray teaches the robotic system of claim 1.
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to: 
	determine a prediction of whether the vehicle can recover from an adverse event; 
	determine a confidence level for the prediction; and 
	generate a notification to a driver of the DAS to convey the prediction.
	However, Nister teaches:
	wherein the one or more processors are to execute the instructions to: 
	determine a prediction of whether the vehicle can recover from an adverse event; 
	determine a confidence level for the prediction (A neural network can output a measure of confidence for each object detection, which might be interpreted as a probability, or a relative “weight” of each detection compared to others [paragraphs 260 and 302]. An automatic emergency braking (AEB) system might detect a problem that would require the vehicle to brake before the driver would realize, and it would be highly undesirable for false positive detections to make the vehicle perform emergency braking automatically. Therefore, only the most confident detections should trigger the AEB. The automatic braking system might first detect a hazard and alert the driver to take corrective action to avoid it (indicating a prediction of whether the vehicle can recover from the adverse event) and alerts the driver to avoid the collision [paragraph 302]. Conventional ADAS systems may be prone to false positive results which may be annoying and distracting to a driver, but typically not catastrophic so long as they alert the driver and allow the driver to act accordingly [paragraph 307]. However, in an autonomous vehicle that takes action by itself, the vehicle must decide whether to heed the result from a primary or a secondary computer, and so an autonomous vehicle needs to determine how confident it is in the results of the primary and secondary computers); and 
	generate a notification to a driver of the DAS to convey the prediction (At least one of the systems may provide visual, audible, and/or tactile notification when an object is detected outside the rear-camera range when the vehicle is backing up, showing how the system can notify the driver of a prediction [paragraph 306]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to: determine a prediction of whether the vehicle can recover from an adverse event; determine a confidence level for the prediction; and generate a notification to a driver of the DAS to convey the prediction as taught by Nister so as to allow the system to determine if it can recover from an upcoming adverse event.
	Ray in combination with Nister do not expressly teach:
	The notification to the driver includes the confidence of the prediction.
	However, Nister does teach providing notification to the driver when a potentially hazardous object is detected, including when the AEB detects an object and ensures that the vehicle brakes are applied to avoid a crash [paragraph 306]. It would have been obvious to modify the invention of Ray with the confidence levels detected in paragraphs 260 and 302 of Nister and the notification delivery system of paragraph 306 of Nister so as to allow the system to notify the driver of how confident the system is in its prediction of a hazard.
	Regarding Claim 44. Ray teaches the at least one tangible, non-transitory CRM of claim 23.
	Ray does not teach:
	wherein the identified one or more potential adversities faced by the host vehicle comprises the host vehicle being operated into a potential emergency situation.
	However, Nister teaches:
	wherein the identified one or more potential adversities faced by the host vehicle comprises the host vehicle being operated into a potential emergency situation (the wait perceiver may be responsible for determining constraints on the vehicle as a result of rules, conventions, and/or practical considerations, such traffic lights, police, or other emergency personnel [paragraph 65]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the identified one or more potential adversities faced by the host vehicle comprises the host vehicle being operated into a potential emergency situation as taught by Nister so as to allow the robotic vehicle to identify potential emergency situations such as an emergency vehicle, which requires different laws to be followed than a normal civilian vehicle.
	Regarding Claim 53. Ray teaches the robotic system of claim 1.
	Ray does not teach:
	wherein the actions taken in response to the adversities faced by the one or more other robots comprise stimulating a human driver of the robotic system to pay extra attention.
	However, Nister teaches:
	wherein the actions taken in response to the adversities faced by the one or more other robots comprise stimulating a human driver of the robotic system to pay extra attention (Some of the systems are designed to alert the driver to a hazard, so that the driver can take corrective action [paragraph 301]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the actions taken in response to the adversities faced by the one or more other robots comprise stimulating a human driver of the robotic system to pay extra attention as taught by Nister so as to alert a human driver and ensure that they are paying attention to an upcoming adversity.
	Regarding Claim 54. Ray teaches a method, comprising:
	receiving information from a plurality of vehicles, the information identifying threats faced by the plurality of vehicles and actions taken in response to the threats (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the actions taken by other robots in response to the adversities faced by the other robots); 
	determining optimal reactions to the threats faced by the plurality of vehicles and the actions taken in response to the threats (The vehicle optimization program increases the safety of the passengers, both perceived and actual, and maintains the integrity of the autonomous vehicle by operating to analyze and determine the best trajectory and driving patterns to travel through an intersection [Column 13, lines 39-65]. This reads on determining the optimal reaction to a threat faced and the actions taken in response to the threat. While this only teaches an optimal reaction to one particular threat, it would have been obvious to one of ordinary skill in the art to modify this invention to determine the best trajectory and driving patterns to all threats and reactions present so as to allow the system to improve the safety of the autonomous vehicles and passengers); and
	saving the determined optimal reactions (The system can collect and store unprocessed raw data received from the IoT sensory devices generating data with respect to various conditions within a “monitored environment.” The gateway processes the data received from the IoT sensory devices and stores the data, at least temporarily [Column 7, lines 10-20]. In the embodiment in FIG. 2, the database stores data and user preferences received from other computing devices (other vehicles) [Column 18, lines 4-14], so it would be obvious to one of ordinary skill in the art to arrange the system so that when the SAN analyzes the best trajectory and driving patterns to travel through, this data is also stored in the memory unit).
	Ray does not teach:
	receiving a request for guidance from a requesting vehicle facing a threat; and 
	based on the request, retrieving a previously saved optimal reaction to the threat and sending the previously saved optimal reaction to the requesting vehicle.
	However, Nister teaches:
	receiving a request for guidance from a requesting vehicle facing a threat; and 
	based on the request, retrieving a previously saved optimal reaction to the threat and sending the previously saved optimal reaction to the requesting vehicle (A behavior selector may perform logic based on the output of the behavior planner and a request from a lane planner to determine which behavior to execute. For example, if the lane planner requests that the vehicle stay in the lane, the behavior selector may maintain the vehicle in the current lane. If a lane change is requested by the lane planner, the lane change may be checked against the lane graph, and executed if the behavior planner determines that the lane change is safe and doesn't require heavy braking (checking to see if the lane change will avoid a threat). The path through a lane change may be the path produced by the behavior planner, when the behavior selector has confirmed the lane change is appropriate [paragraph 72], meaning that these reactions can also be previously saved optimal reactions to a threat and sending the previously saved optimal reaction to the requesting vehicle).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with receiving a request for guidance from a requesting vehicle facing a threat; and based on the request, retrieving a previously saved optimal reaction to the threat and sending the previously saved optimal reaction to the requesting vehicle as taught by Nister so that a vehicle in need of guidance can request assistance on an as-needed basis, rather than constantly use up bandwidth and processing power from the server. 
	Regarding Claim 55. Ray in combination with Nister teaches the method of claim 54.
	Ray also teaches:
	wherein the received information identifies contexts of the threats (The vehicle optimization program shown at 122 of FIG. 1 can access safety data on other autonomous vehicles (e.g., various other computing devices) [Column 12, lines 9-24]. The server system can monitor safety data transmitted from either the computing device shown in 120 of FIG. 1, or other computing devices regarding the status of the autonomous vehicle’s trajectory (i.e., velocity, direction, etc.) and the surrounding driving patterns [Column 11, lines 23-43]. Additionally, in one embodiment, the vehicle optimization program receives data based on the trajectory and driving patterns of one or more autonomous vehicles [Column 8, lines 46-51], which in combination with the safety data transmitted from other autonomous vehicles means that the system can receive data regarding the actions taken by other robots in response to the adversities faced by the other robots, and can identify the contexts of the threats).
	Regarding Claim 56. Ray in combination with Nister teaches the method of claim 54.
	Ray also teaches:
	wherein: 
	the received information identifies fear levels of the plurality of vehicles (The autonomous vehicle safety systems can increase safety by identifying and mitigating factors that can inhibit the ability of the autonomous vehicle to travel effectively and safely. Such factors include, but are not limited to, traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc. In some embodiments, these factors are weighted and leveraged (i) into determination of a level of safety associated with autonomous vehicles, and (ii) to minimize potential negative interactions that may result from human perception and judgment [Column 6, lines 10-25]. As stated previously, the information collected from other computing devices can include safety data on other autonomous vehicles [Column 12, lines 9-24]); 
	the determined optimal reactions are based on the fear levels (Context factors such as traffic density, cluster size, distance to intersection, weather, tire integrity, vehicle type, etc., and these factors are weighted and leveraged into determination of a level of safety (inverted fear level) which are used to minimize potential negative interactions [Column 6, lines 10-27]. Further, the vehicle optimization program operates to maintain at least a minimum level of actual safety that is determined on, but not limited to, the current movement of the vehicle and the environment surrounding the vehicle [Column 15, lines 45-63]. Additionally, the system is simultaneously observing the fear of a given passenger and basing its travel predictions in part on the level of fear of the passenger and the likelihood that the passenger might interfere with the automatic driving of the vehicle [same section]. This means that the determined best driving patterns will be based at least in part on the fear levels); and
	the host vehicle features a fear level (as stated above, the system determines from context of the vehicle a level of safety [Column 6, lines 10-25], which is an inverted fear level).
	Ray does not teach:
	The host vehicle is the requesting vehicle.
	However, Nister teaches:
	The host vehicle is the requesting vehicle (A behavior selector may perform logic based on the output of the behavior planner and a request from a lane planner to determine which behavior to execute. For example, if the lane planner requests that the vehicle stay in the lane, the behavior selector may maintain the vehicle in the current lane. If a lane change is requested by the lane planner, the lane change may be checked against the lane graph, and executed if the behavior planner determines that the lane change is safe and doesn't require heavy braking (checking to see if the lane change will avoid a threat). The path through a lane change may be the path produced by the behavior planner, when the behavior selector has confirmed the lane change is appropriate [paragraph 72], meaning that these reactions can also be previously saved optimal reactions to a threat and sending the previously saved optimal reaction to the requesting vehicle). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with the host vehicle is the requesting vehicle as taught by Nister so that a vehicle in need of guidance can request assistance on an as-needed basis, rather than constantly use up bandwidth and processing power from the server. 
	Regarding Claim 57. Ray in combination with Nister teaches the method of claim 54.
	Ray does not teach:
	wherein the previously saved optimal reaction comprises a precomputed strategy for responding to the threat.
	However, Nister teaches:
	wherein the previously saved optimal reaction comprises a precomputed strategy for responding to the threat (If the lane planner requests that the vehicle 102 stay in the lane, the behavior selector may maintain the vehicle 102 in the current lane. If a lane change is requested by the lane planner, the lane change may be checked against the lane graph, and executed if the behavior planner determines that the lane change is safe and doesn't require heavy braking [paragraph 72]. The lane graph may represent paths available to the vehicle, and can be mapped to the best matching drivable point (an optimal reaction) [paragraph 69], so the saved optimal reaction comprises a precomputed strategy for responding to the threat).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the previously saved optimal reaction comprises a precomputed strategy for responding to the threat as taught by Nister so that a vehicle in need of guidance can utilize a precomputed strategy that is already prepared, rather than waste time the vehicle might not have in order to prevent a collision calculating a new strategy. 

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 11158188 B2 (“Ray”) as applied to claims 7 and 45 above, and further in view of Vose et al. US 9656606 B1 (“Vose”) and Boudreau et al. US 20190098200 A1 (“Boudreau”).
	Regarding Claim 34. Ray teaches the DAS of claim 7. 
	Ray does not teach:
	wherein the one or more processors are to execute the instructions to provide a notification comprising a visual alert, and the visual alert comprises a spectrum of fear levels, and the alert is displayed on a screen.
	However, Vose teaches:
	wherein the one or more processors are to execute the instructions to provide a notification comprising a visual alert, and the visual alert comprises a spectrum of fear levels, and the alert is displayed on a screen (a system and method for alerting a driver of a vehicle to collision risks. The alert can be in the form of an image, and audio alert, or haptic feedback [Column 10, lines 50-63]. A display screen is incorporated into the user interface in FIG. 10 at numeral 1082. The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat, reads on a spectrum of levels of fear). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the one or more processors are to execute the instructions to provide a notification comprising a visual alert, and the visual alert comprises a spectrum of fear levels, and the alert is displayed on a screen as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Ray also does not teach:
	an indicator indicating a point or region on the spectrum corresponding to a degree of imminence of the adversity.
	However, Boudreau teaches:
	an indicator indicating a point or region on the spectrum corresponding to a degree of imminence of the adversity (FIG. 6 shows a display with a visual output in which an alert icon is shown in the view screen at 420. This indicator indicates a point on the screen, and the alert icon can be applied to the anticipated location of the predicted alert [paragraphs 102-103]. The alert icon may be positioned in correspondence with the anticipate the location of the predicted alert, meaning that the position on the screen can correspond with the imminence of the danger).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with an indicator indicating a point or region on the spectrum corresponding to a degree of imminence of the adversity as taught by Boudreau so as to inform the driver of how imminent the danger is. 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 11158188 B2 (“Ray”) and Vose et al. US 9656606 B1 (“Vose”) as applied to claim 34 above, and further in view of Nister et al. US 20190243371 A1 (“Nister”) and Boudreau et al. US 20190098200 A1 (“Boudreau”).
	Regarding Claim 35. Ray in combination with Vose and Boudreau teaches the DAS of claim 34. 
	Ray does not teach:
	An emergency can include a current assessment of risk of the vehicle being operated into a slippage emergency, or conditions that might cause the vehicle to slide.
	However, Nister teaches:
	An emergency can include a current assessment of risk of the vehicle being operated into a slippage emergency, or conditions that might cause the vehicle to slide (The hazards on the road surface can include slippage of the road surface [paragraph 297]. Additionally, warning signs can include flashing lights indicating icy conditions [paragraph 276]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with an emergency can include a current assessment of risk of the vehicle being operated into a slippage emergency, or conditions that might cause the vehicle to slide as taught by Nister so as to allow the system to assess the risk of the vehicle sliding as opposed to obstacle avoidance. 
	Ray also does not teach:
	A visual alert comprising a spectrum on a screen.
	However, Vose teaches:
	A visual alert comprising a spectrum on a screen (a system and method for alerting a driver of a vehicle to collision risks. A display screen is incorporated into the user interface in FIG. 10 at numeral 1082. The system may determine if there is an elevated level of risk by accessing environment data and assessing the risk level [FIG. 2, numerals 226-230]. If the risk level is elevated, the system generates a notification at numeral 232, communicates the notification to the user through their device, which can either be an on-board infotainment console inside the vehicle, or a separate device such as a smartphone [Column 5, lines 64-67, Column 6, lines 1-14]. The insurance provider may generate and communicate an alert or notification to the electronic device, where the alert or notification warns or notifies the vehicle operator that the vehicle may be at an elevated risk for an animal collision. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat and the display screen, reads on a spectrum of levels of fear displayed on a screen).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with a visual alert comprising a spectrum on a screen as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Ray also does not teach:
	wherein the point or region on the screen denotes a current assessment of risk of the vehicle being operated into an emergency, and the indicator comprises an image relating to the emergency.
	However, Boudreau teaches:
	wherein the point or region on the screen denotes a current assessment of risk of the vehicle being operated into an emergency, and the indicator comprises an image relating to the emergency (FIG. 6 shows an alert icon 440 in the video view screen, which indicates a potential threat approaching. The specific alert icon can flash between multiple icons indicating different predicted alerts approaching [paragraph 104]. Alternative threats or notices may be indicated by different icons or display characteristics, such as a school bus icon for a school area or a police badge icon for an active police area [paragraph 93]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the point or region on the screen denotes a current assessment of risk of the vehicle being operated into an emergency, and the indicator comprises an image relating to the emergency as taught by Boudreau so as to give the driver a quick, easy-to-interpret icon identifying the nature of the emergency. 
	Regarding Claim 36. Ray in combination with Vose and Boudreau teaches the DAS of claim 34. 
	Ray does not teach:
	wherein the spectrum is displayed on a screen.
	However, Vose teaches:
	wherein the spectrum is displayed on a screen (a system and method for alerting a driver of a vehicle to collision risks. A display screen is incorporated into the user interface in FIG. 10 at numeral 1082. In particular, the alert may include information identifying a specific type of animal, a reason for the elevated risk, and/or any other relevant information [Column 6, lines 39-52], which, in addition to the levels of threat and the display screen, reads on a spectrum of levels of fear displayed on a screen).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the spectrum is displayed on a screen as taught by Vose so as to allow the operator to receive notice of the aversity levels for potential adversities. 
	Ray also does not teach:
	wherein the spectrum comprises a set of colors and individual colors of the set of colors correspond to different fear levels.
	However, Boudreau teaches:
	wherein the spectrum comprises a set of colors and individual colors of the set of colors correspond to different fear levels (In addition to words or icons, a high threat indication may be indicated by the color or background of the visual output. For example, the background may highlight an anticipated side of the road for the threat in a brighter shade of the warning color [paragraph 92]. Alternative threats or notices may be indicated by different icons or display characteristics, such as a school bus icon for a school area or a police badge icon for an active police area [paragraph 93]. The alert icon in FIG. 6 can have coloring and other visual effects may change to indicate the predicted alert level or other alert information [paragraph 104]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the spectrum comprises a set of colors and individual colors of the set of colors correspond to different fear levels as taught by Boudreau so as to give the driver a quick, easy-to-interpret icon identifying the nature of the emergency. 

Claim 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. US 11158188 B2 (“Ray”) as applied to claim 1 above, and further in view of Pohl et al. US 20190225214 A1 (“Pohl”).
	Regarding Claim 51. Ray teaches the robotic system of claim 1.
	Ray does not teach:
	wherein the actions taken in response to the adversities faced by the one or more other robots comprise preparing a passive safety mechanism.
	However, Nister teaches:
	wherein the actions taken in response to the adversities faced by the one or more other robots comprise preparing a passive safety mechanism (In general, modern vehicles may include various active and passive assistance systems to assist during driving the vehicle during an emergency [paragraph 2]. Wide-scale use of wild animal tracking devices is already happening on a large scale in countries like Germany. By taking advantage of tracked animals, animal attribute data may be used to help predict animal behavior and prevent vehicle collisions with animals [paragraph 74]. An animal tracking device reads on a passive safety mechanism prepared in response to a potential adversity).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Ray with wherein the actions taken in response to the adversities faced by the one or more other robots comprise preparing a passive safety mechanism as taught by Pohl so as to allow the system to implement passive safety mechanisms as well as active mechanisms.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664